DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Practice under Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In the drawings: 
The drawings are objected to because “LIDER” appears instead of “LIDAR” in each of FIGS. 6(a)-6(e)
In the specification: 
Title: “LIDER” appears instead of “LIDAR” 
Paragraph [0001], lines 2: “lider” appears instead of “lidar”; this defect appears throughout the specification, and all instances must be corrected 
Paragraph [0002], line 1: “LiDER” appears instead of “LiDAR” (any other instances in the specification must also be corrected) 
Paragraph [0003], line 2: “radiating light” appears instead of “radiating a light” 
Paragraph [0006], line 1: “forms light beam” appears instead of “forms a light beam” or “forms light beams” 
Paragraph [0028], lines 2-3: “each wavelengths” appears instead of “each wavelength” 
Paragraph [0056], line 4: “onto” appears instead of “on” 
Paragraph [0074], line 3: “date” appears instead of “data” 
Paragraph [0077], line 7: “the arbitrary” appears instead of “an arbitrary” 
Paragraph [0084], line 1: “embodiment that” appears instead of “embodiment in which” 
Paragraph [0092], line 1: “embodiment that” appears instead of “embodiment in which” 
Paragraph [0095], line 4: “1λ” appears instead of “λ1” 
Paragraph [0098], line 1: “embodiment that” appears instead of “embodiment in which” 
Paragraph [0129], line 8: “and detected by a light detector 5” appears, and is incorrect since the subject of the sentence (and thus of the verb ”detected”) is “wavelength multiplexer/demultiplexer 7”, not known to be something detected by a light detector 
Paragraph [0134], line 3: “can received” appears instead of “can be received” 
Paragraph [0137], line 1: “p-n joint” appears instead of “p-n junction”; this defect appears in the remainder of the specification as well, and all instances must be corrected
Paragraph [0147], lines 2-3: “an uneven shaped” appears, instead of, perhaps, “an uneven shaped structure” (see later in line 3, “constitutes a second period structure”) 
Paragraph [0149], line 3: “a coupling condition to the second period structure of the emission unit 13” appears; the sentence ends without occurrence of a verb to act as predicate to this noun phrase 
Paragraph [0155], line 3: “one-dimensional photonic crystal waveguide” appears instead of “a one-dimensional photonic crystal waveguide” or “one-dimensional photonic crystal waveguides” 
Paragraph [0156], line 2: “example that” appears instead of “example in which” 
Paragraph [0156], line 4: “example that” appears instead of “example in which” 
Paragraph [0159], line 6: “diffraction index” appears; this is not a known technical term in this art, and no definition has been provided in the specification 
Paragraph [0167], lines 3-4: “and then come the light incident on a large cylindrical lens” should be reworded, since its intended meaning cannot be ascertained 
Paragraph [0170], line 1: “constitution that” appears instead of “constitution in which” 
Paragraph [0173], line 5: “constitution that” appears instead of “constitution in which” 
Paragraph [0176], lines 4 and 7: “drop spectrum” appears; this is not a known technical term in this art, and no definition has been provided in the specification (although the terms “wavelength add multiplexer” and “wavelength drop multiplexer” are known in the field of fiber optic communications) 
In the claims: 
Claim 4, line 1: “comprising” appears instead of “further comprising” 
Claim 8, line 1: “lider” appears instead of “lidar” 
Claim 9, line 1: “lider” appears instead of “lidar” 
Claim 9, line 1: “comprising” appears instead of “further comprising” 
Claim 10, line 1: “lider” appears instead of “lidar” 
Claim 13, line 1: “lider” appears instead of “lidar” 
Claim 13, line 1: “according Claim 8” appears instead of “according to Claim 8”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 

Allowable Subject Matter
Claims 3, 4, and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 3 recites a light deflection device comprising: a beam deflector made of a silicon photonics slow light structure having a deflection angle that has dependency on a wavelength and a refractive index; and a laser source for emitting plural laser beams with different wavelengths, wherein the beam deflector simultaneously and parallelly emits and deflects laser beams with respective wavelengths emitted from the laser source in directions of deflection angles each defined by a wavelength of each laser beam and the refractive index of the beam deflector. 
The claimed limitations as recited in combination in independent claim 3 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Gu et al. (“Giant and high-resolution beam steering using slow-light waveguide amplifier,” 2011), teaches a beam steering device composed of a slow light amplifier with a Bragg reflector waveguide and a tunable laser (Abstract; second page, final paragraph on page). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 3. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
As stated above, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645